UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-54004 AMERICAN LIBERTY PETROLEUM CORP. (Exact name of registrant as specified in its charter) Nevada 98-0599151 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 4900 California Ave, Tower B-210 Bakersfield, CA 93309 (Address of principal executive offices) (661) 377-2911 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of September 23, 2013, there were 107,389,051 shares of the registrant’s common stock, $0.00001 par value, issued and outstanding. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets – July 31, 2013 (Unaudited) and October 31, 2012 3 Consolidated Statements of Operations (Unaudited) – the three and nine months ended July 31, 2013 and 2012, and for the period from October 16, 2008 (Inception) to July 31, 2013 4 Consolidated Statements of Cash Flows (Unaudited) – the nine month ended July 31, 2013 and 2012, and for the period from October 16, 2008 (Inception) to July 31, 2013 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 EX-31.1 EX-31.2 EX-32.1 Signatures 13 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. AMERICAN LIBERTY PETROLEUM CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS July 31, October 31, ASSETS (Unaudited) Current Assets Cash $ $ Prepaid assets Total current assets Total assets $ $ LIABILITIES ANDSHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Total liabilities Commitments SHAREHOLDERS' EQUITY Common Stock, $0.00001 par value, 450,000,000 authorized; 107,389,051 and 105,912,580 issued and outstanding at July 31, 2013 and October 31, 2012, respectively Additional paid in capital Deficit accumulated during the exploration stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes form an integral part of these financial statements 3 AMERICAN LIBERTY PETROLEUM CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED JULY 31, 2 FROM OCTOBER 16, 2008 (INCEPTION) THROUGH JULY 31, 2013 (Unaudited) Inception Three Months Ended Nine Months Ended Through July 31, July 31, July 31, Operating expenses General and administrative $ $ Impairment of oil and gas properties - Loss from Operations ) Interest (expense)/ income, net - ) - ) Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) ) ) Weighted average shares outstanding: Basic and diluted The accompanying notes form an integral part of these financial statements 4 AMERICAN LIBERTY PETROLEUM CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 FROM OCTOBER 16, 2008 (INCEPTION) THROUGH JULY 31, 2013 (Unaudited) Inception NineMonthsEnded Through July 31, July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Donated consulting services and expenses — — Common stock issued for services Impairment of oil and gas properties — — Changes in: Other receivable – related party — — — Prepaid assets ) Accounts payable and accrued liabilities ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Note receivable — ) ) Capital expenditures — ) ) NET CASH USED IN INVESTING ACTIVITIES — ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock — Proceeds from notes payable - related party — — NET CASH PROVIDED BY FINANCING ACTIVITIES ­— NET CHANGE IN CASH ) Cash, beginning of period — Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
